OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on November 28, 1948. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the special referee’s report.
The special referee found respondent guilty of neglecting a collection matter, misleading the client as to the status of the matter and failing to turn over the file to another *580attorney as requested by the client; neglecting an estate matter and failing to timely comply with a Surrogate’s Court decree settling the estate; representing to the Surrogate that an accounting would be filed within 30 days and failing to do so; failing to institute an action for another client, misrepresenting the status of the matter to the client, and failing to turn over the file to another attorney; misrepresenting facts to the Grievance Committee; failing to co-operate with the Grievance Committee in its investigation of these complaints; and neglecting still another estate matter and failing to release the file after directed to do so by the Surrogate, resulting in the respondent being held in contempt.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed we note that respondent has previously received a letter of admonition for similar neglect. However, we have also taken into consideration the personal problems advanced by respondent at the hearing in this matter. Accordingly, respondent should be and hereby is suspended from the practice of law for a period of two years, effective March 1, 1984, and until the further order of this court.
Mollen, P. J., Titone, Thompson, Brown and Boyers, JJ., concur.